Citation Nr: 1745233	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  13-13 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for sleep apnea.

2.  Entitlement to service connection for irritable bowel syndrome (IBS).

3.  Entitlement to service connection for gastrointestinal esophageal reflux disease (GERD).

4.  Entitlement to service connection for hemorrhoids.

5.  Entitlement to an initial compensable rating for dry eyes.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Jimerfield, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1988 to January 1990 and from October 2005 to February 2007.

This matter is before the Board of Veterans' Appeals (Board) on appeal from October 2011 and May 2012 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).

Although the Veteran's May 2013 notice of disagreement (NOD) referenced an August 2012 rating decision, it was timely as to the May 2012 rating decision. 

The Veteran had a Board hearing in June 2017.

The Board notes that additional evidence, including VA treatment records, has been received subsequent to the statement of the case (SOC) issued in January 2015.  In light of the decision below granting service connection for IBS and GERD, the case need not be remanded for RO consideration of such evidence.  See 38 C.F.R. § 20.1304(c).

The decision below addresses the issues of entitlement to service connection for IBS and GERD.  The remaining issues are addressed in the remand section following the decision.

FINDINGS OF FACT

1.  The Veteran served in the Southwest Asia Theater of operations during the Persian Gulf War.

2.  The Veteran has IBS that is compensably disabling.

3.  The Veteran has GERD that is compensably disabling.


CONCLUSIONS OF LAW

1.  The criteria for service connection for IBS have been met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2016).

2.  The criteria for service connection for GERD have been met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Alternatively, a veteran who served in the Southwest Asia theater during the Persian Gulf War and exhibits objective indications or symptoms of a qualifying undiagnosed illness or a medically unexplained chronic multisymptom illness, so long as the objective symptoms occurred either during service in the Southwest Asia theater or manifested to a degree of 10 percent or more not later than December 31, 2021.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317; Extension of the Presumptive Period for Compensation for Gulf War Veterans, 81 Fed. Reg. 71382 (Oct. 17, 2016).  A medically unexplained chronic multisymptom illnesses is one defined by a cluster of signs or symptoms and specifically includes functional gastrointestinal disorders.

IBS

The Veteran reported on his October 2011 claim form that he began experiencing IBS symptoms, including severe constipation followed by periods of diarrhea, while serving in Kuwait in January 2006.  Thereafter, during the June 2017 Board hearing, the Veteran reported experiencing constant cramping, pain, constipation, and episodes of diarrhea during service.  He further reported that he experienced these symptoms frequently during service, but often chose to treat them with over the counter medication rather than seeking medical treatment.

The Veteran's service treatment records (STRs) contain a health assessment from January 2007 with a notation that the Veteran was deployed to Kuwait in December 2005.  The STR also reflects that the Veteran reported experiencing frequent indigestion while he was deployed in Kuwait.  He also reported being exposed to smoke from oil fires and industrial pollution during this deployment.

The Veteran was afforded a VA examination in regard to this claim in June 2012.  The examiner reported that the Veteran was diagnosed with IBS in 2006.  The examiner also reported that the Veteran experiences frequent episodes of alternating diarrhea and constipation as well as lower abdominal cramping.  However, he did not offer an etiology for the Veteran's IBS and concluded that the Veteran's IBS was less likely than not incurred in or caused by his service.  He explained that while the Veteran's STRs contain one or two isolated episodes of a gastrointestinal virus, they do not show that the Veteran experienced recurrent chronic diarrhea and/or constipation during service.

Despite this opinion, the Board finds that the evidence of record warrants granting of service connection for the Veteran's IBS.  In this regard, the evidence shows that the Veteran was diagnosed with this condition after serving in the Southwest Asia Theater of operations during the Persian Gulf War.  In addition, the Veteran has competently reported that he began experiencing symptoms of IBS during such service.  In addition, he explained why there are limited STRs in regard to this condition despite his report of experiencing them throughout his deployment in Kuwait.  The Board finds no reason to doubt the veracity of the Veteran's statements regarding the onset and ongoing presence of his IBS symptoms.  Furthermore, presumptive service connection is available for IBS as a medically unexplained chronic multi symptom illness (functional gastrointestinal disorder) under 38 C.F.R. § 3.317, which essentially replaces the nexus element, and there is no affirmative evidence to the contrary.  The disability also appears to have manifested to a compensable level.

After resolving any reasonable doubt in the Veteran's favor, the Board finds that the Veteran's IBS is presumptively connected to his service.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, service connection for IBS is warranted.  

GERD

The Veteran reported on his October 2011 claim form that he began experiencing constant GERD symptoms, including acid reflux.  Thereafter, during the June 2017 Board hearing, the Veteran reported that he began experiencing severe acid reflux in 2006 which he treated with over the counter medication rather than seeking medical treatment.

As noted above, the Veteran's STRs contain a health assessment from January 2007 which shows that the Veteran was deployed to Kuwait in December 2005.  In addition, this STR reflects that the Veteran reported experiencing frequent indigestion while he was deployed in Kuwait and being exposed to smoke from oil fires and industrial pollution during this deployment.

The Veteran was afforded a VA examination in regard to this claim in July 2012.  The examiner reported that the Veteran experiences symptoms of heartburn and reflux.  The examiner also reported that the Veteran was diagnosed with a hiatal hernia in December 2011.  However, the examiner concluded that the Veteran's GERD symptoms were less likely than not incurred in or caused by his service.  The examiner explained that while the Veteran's STRs contain one record of a possible episode of gastritis, they do not show that the Veteran experienced chronic GERD during service.

Despite this opinion, the Board finds the evidence of record warrants granting of service connection for the Veteran's GERD.  In this regard, the Veteran reported experiencing onset of this condition while serving in the Southwest Asia Theater of operations during the Persian Gulf War.  In addition, the Veteran explained why there are limited STRs in regard to this condition despite his report of experiencing GERD symptoms throughout his deployment in Kuwait.  The Board finds no reason to doubt the veracity of the Veteran's statements regarding the onset and ongoing presence of his GERD symptoms.  Furthermore, presumptive service connection is available for GERD as a medically unexplained chronic multisymptom illness (functional gastrointestinal disorder) under 38 C.F.R. § 3.317, which essentially replaces the nexus element, and there is no affirmative evidence to the contrary.  The disability also appears to have manifested to a compensable level.

After resolving any reasonable doubt in the Veteran's favor, the Board finds that the Veteran's GERD is presumptively connected to his service.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, service connection for GERD is warranted.



ORDER

Service connection for IBS is granted.

Service connection for GERD is granted.


REMAND

A May 2015 rating decision confirmed and continued a previous denial of service connection for sleep apnea.  In May 2016, the Veteran submitted a time NOD on the proper VA form.  At present, an SOC has not been issued.  Thus, the issue must be remanded for issuance of an SOC.  See 38 C.F.R. § 19.9(c); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

The Veteran is seeking service connection for hemorrhoids secondary to his IBS.  In this regard, the Veteran reported in his October 2011 claim form that he has residual external hemorrhoids due to his in-service IBS.  Thereafter, during the June 2017 Board hearing, the Veteran reported that his IBS causes severe constipation which leads to hemorrhoids.  

The Veteran was afforded a VA examination in regard to this claim in June 2012.  The examiner reported that the Veteran was diagnosed with hemorrhoids in 2006.  However, the examiner did not offer an opinion as to whether such condition is related to the Veteran's service.  As the Board has granted the Veteran service connection for his IBS, another VA examination is necessary to determine whether the Veteran's hemorrhoids are secondary to this condition.  See 38 C.F.R. § 3.310.

The Veteran is also seeking an initial compensable rating for his service-connected dry eye condition.  In this regard, it was indicated during the June 2017 Board hearing that such disability has gotten worse since the most recent VA examination in regard to this claim in April 2011.  Thus, the Veteran should be afforded a new VA examination to assess the current extent and severity of his eye condition.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).

Finally, while on remand updated VA treatment records should be obtained and associated with the file.

Accordingly, these issues are REMANDED for the following actions:

1.  Issue the Veteran an SOC with respect to the issue of service connection for sleep apnea.  This issuance should include notification of the need to timely file a substantive appeal to perfect an appeal on the issue.

2.  Obtain complete VA treatment records from April 2016.

3.  Thereafter, schedule the Veteran for a VA examination by an appropriate medical professional to determine whether the Veteran's hemorrhoids are secondary to his service-connected IBS.  The entire claims file, to include all electronic files, should be reviewed by the examiner.

Based on a review of the claims file, examination of the Veteran, and generally accepted medical principles, the examiner should provide a medical opinion, with adequate rationale, as to whether it is as at least as likely as not (a 50 percent or greater probability) that the Veteran's service-connected IBS caused or aggravated his hemorrhoid disorder.  The term "aggravation" means an increase in the claimed disability; that is, a worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.  

If aggravation of hemorrhoids by the Veteran's service-connected IBS is found, the examiner must attempt to establish a baseline level of severity of the diagnosed hemorrhoids prior to aggravation by the service-connected disability.

A rationale for all opinions expressed should be provided.

4.  Also, schedule the Veteran for a VA examination to assess the severity of his service-connected dry eyes.

5.  Finally, readjudicate the claims remaining on appeal.  If any benefit sought is not granted in full, furnish the Veteran and his representative an appropriate supplemental statement of the case (SSOC).  The Veteran and his representative should be afforded the appropriate time period to respond.  Thereafter, if indicated, the claims should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


